Citation Nr: 1103647	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active duty for training from November 1968 to 
April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and October 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The case was most recently before the Board in February 2009.  At 
that time, the Board granted a 20 percent rating (increased from 
10 percent) for the Veteran's service-connected right shoulder 
disability prior to February 9, 2004.  An evaluation in excess of 
20 percent was denied.  The Board also remanded the two service 
connection claims to the agency of original jurisdiction (AOJ) 
for additional development.

Shortly after the February 2009 Board decision, the Veteran filed 
another claim for an increase for his right shoulder disability.  
By the October 2009 rating decision, the RO continued the 20 
percent rating.  The Veteran appealed the decision and the Board 
has added the issue to those previously appealed.

The Board notes that the RO implemented the award of a 20 percent 
rating prior to February 9, 2004, by a March 2009 rating action.  
The effective date for the 20 percent rating was set at December 
31, 2002.  In June 2009, the Veteran's representative filed a 
notice of disagreement with the effective date.  A statement of 
the case regarding the issue was furnished to the Veteran and his 
representative in January 2010.  A subsequently filed substantive 
appeal and brief from the representative pertained only to the 
current rating for the right shoulder disability and to the two 
service connection claims.  There was no indication that the 
Veteran wished to perfect an appeal of the effective date issue.  
Thus, the Board will not address that issue.

(The decision below addresses the rating issue pertaining to the 
right shoulder.  The two service connection claims are addressed 
in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran's service-connected right shoulder disability is 
manifested by pain and weakness tantamount to limitation of 
motion of the arm to midway between the side and shoulder level.


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected right 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board finds that all notification action needed to make a 
decision as to the claim for an increase in regards to the right 
shoulder disability has been accomplished.  Through a June 2009 
notice letter, the RO notified the Veteran and his representative 
of the information and evidence needed to substantiate the 
Veteran's claim for an increased rating.  The Veteran was told 
that the evidence must show that his service-connected disability 
had increased in severity.  The letter provided the Veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

The Board also finds that the June 2009 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Consequently, a remand of the rating issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the rating 
issue on appeal.  The Veteran's service treatment records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Muskogee, 
Oklahoma, and its associated outpatient clinics.  Recent private 
treatment records were obtained from Ramsey Chiropractic.  The 
Veteran's representative requested that VA obtain the Veteran's 
medical records from the Social Security Administration (SSA).  
The RO requested the records and, in August 2009, SSA responded 
that there were no medical records because the Veteran had not 
filed for SSA disability benefits.  In October 2009, the Veteran 
confirmed that he had not applied for SSA disability and that 
there are no related records.  Thus, a remand for further 
attempts to obtain SSA records is not necessary.

Additionally, in July 2009, the Veteran was provided a VA 
examination in connection with his claim, the report of which is 
of record.  The report contains sufficient evidence by which to 
evaluate the Veteran's right shoulder disability in the context 
of the rating criteria, including with respect to the effect of 
pain and weakness on motion.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected right shoulder 
disability is more disabling than what is reflected by the 20 
percent rating.  He states that the motion of his right arm is 
additionally limited by weakness beyond any measured motion.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

In regards to shoulder impairment, a disability may be evaluated 
under Diagnostic Code 5201 for limitation of motion of the arm.  
That diagnostic code provides for a 20 percent rating for 
limitation of motion of the major arm (dominant side) when motion 
is limited to shoulder level.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent rating 
for the major arm.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major arm.  
38 C.F.R. § 4.71a (Diagnostic Code 5201) (2010).  (The Veteran's 
right arm is his dominant side.)

Additionally, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A review of the evidence associated with the file since the 
February 2009 Board decision reveals that the Veteran has 
received regular treatment from chiropractor H.W.R.  Treatment 
records dated in 2009 show some treatment for chronic right 
shoulder pain and weakness.  However, the records do not contain 
enough information to be useful in evaluating the right shoulder 
disability beyond supporting the existence of the symptoms 
identified by the Veteran.  A July 2009 VA spine examination 
report noted some of the Veteran's symptoms with respect to the 
right shoulder.  However, the examination was primarily conducted 
to address the Veteran's claimed spine disabilities and it does 
not provide sufficient evidence for evaluating the right shoulder 
disability.

In July 2009, the Veteran underwent a separation VA examination 
of the right shoulder that was conducted by Dr. D.E.C.  The 
Veteran reported symptoms of weakness, stiffness, giving way, 
lack of endurance, fatigability, and flare-ups on activity.  He 
denied experiencing swelling, heat, redness, locking, deformity, 
tenderness, drainage, effusion, subluxation, pain, or 
dislocation.  X-rays of the right shoulder were unremarkable 
except for a possible humeral bone cyst.  Dr. D.E.C. expressly 
stated that the cyst was not related to the service-connected 
disability.  Physical examination revealed that the Veteran was 
right handed and that he had weakness and tenderness in the right 
shoulder.  Dr. D.E.C. found no edema, instability, abnormal 
movement, effusion, redness, heat, deformity, guarding, 
malalignment, or drainage.  Range of motion of the right shoulder 
included flexion and abduction to 90 degrees.  Pain was evident 
at 50 degrees of flexion and 60 degrees of abduction.  On 
repetitive motion, the Veteran could flex to 90 degrees and 
abduct to 60 degrees.  Although Dr. D.E.C. indicated that there 
was no additional degree of limitation of motion, he also stated 
that joint function was additionally limited by pain, fatigue, 
weakness, lack of endurance, and that weakness was the major 
functional impairment.  Dr. D.E.C. diagnosed the Veteran with a 
right shoulder condition secondary to a rotator cuff injury.  Dr. 
D.E.C. noted that the Veteran's daily activity was affected by 
limited overhead activities and that there was no effect on the 
Veteran's usual occupation as a retired machinist.

According to the objective range of motion testing alone that was 
recorded by Dr. D.E.C., the Veteran's right shoulder disability 
has resulted in limitation of motion warranting a 20 percent 
rating (90 degrees).  However, when taking into account the 
Veteran's pain and weakness associated with the disability, his 
right arm is limited to 50 degrees of flexion and 60 degrees of 
abduction.  Additionally, the Veteran was able to only abduct to 
60 degrees on repetitive motion.  These measurements are 
reflective of limitation worse than what is set forth for a 
20 percent rating, but not as disabling as that set forth for a 
30 percent rating (45 degrees).  Nonetheless, given the Veteran's 
seemingly credible statements concerning the effects of related 
weakness in the right shoulder and given that the measurements 
that take into account pain and weakness more closely approximate 
the criteria for a 30 percent rating compared to the criteria for 
a 20 percent rating, the Board finds that the Veteran's service-
connected right shoulder disability equates to limitation of 
motion of the arm to midway between the side and shoulder level 
with consideration of pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a (Diagnostic Code 5201); DeLuca, 8 Vet. App. at 204-7.  
Therefore, the Board concludes that a 30 percent rating is 
warranted.  This is so for the entire rating period.

Although a 30 percent rating is warranted, an even higher rating 
is not warranted.  The Veteran indicates that his right arm is 
limited to 25 degrees from the side by weakness and that a 40 
percent rating may be warranted.  The Board finds the July 2009 
examination results that included objective measurements 
performed by a physician and that took into account the effects 
of pain and weakness to be probative of the limitation of motion 
of the Veteran's right arm.  The Veteran was able to move his arm 
beyond the 25-degree point (and even the 45-degree point).  
Therefore, the Board concludes that a rating in excess of 30 
percent is not warranted at any point during the rating period on 
appeal.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's right shoulder disability has 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The 
symptoms of his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is 
entitled to an evaluation in excess of 20 percent for a right 
shoulder disability-30 percent, but no higher.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against a rating in excess of 30 percent, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A 30 percent rating for a right shoulder disability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

In February 2009, the Board remanded the claims of service 
connection for a neck disability and an upper back disability to 
the AOJ for additional development.  Among other things, the 
Veteran was to be scheduled for a VA examination of his cervical 
and thoracic spine.  An examiner was asked to provide an opinion 
as to whether the Veteran has a neck and/or upper back disability 
that was made chronically worse by his service-connected right 
shoulder disability.  See 38 C.F.R. § 3.310(b) (2010).  The 
examiner was to comment on whether any of the evidence of record 
constitutes a baseline of the level of severity of the Veteran's 
current neck and upper back disabilities.  The examiner was to 
provide an opinion as to how much the neck and upper back 
disability has worsened in severity as a result of the natural 
progress of those disabilities, if at all, from the time of the 
baseline to the current level of severity.

As noted previously, a VA examination of the spine was conducted 
in July 2009.  In brief, the examiner found that the Veteran had 
degenerative changes of the cervical and thoracic spine that were 
not likely due to the service-connected right shoulder 
disability.  The examiner noted that the Veteran's service 
treatment records included a March 1969 entry that documented a 
weak right serratus muscle while on active duty, and a separation 
examination with no positive findings pertaining to the right 
shoulder or any spine condition.  The examiner stated that the 
current degenerative changes of the cervical and thoracic spine 
were age related due to the wear and tear process.

The Board finds that the July 2009 VA examination report does not 
answer the questions set forth in the Board's February 2009 
remand instructions.  The examiner appeared to rely on evidence 
from the Veteran's period of military service in determining 
whether there was any direct causation between the Veteran's 
right shoulder disability and the claimed cervical spine and 
thoracic spine disabilities.  The events of service are 
essentially irrelevant to the Veteran's claims as neither he or 
his representative have claimed that service connection is 
warranted on a direct basis to military service.  The Veteran's 
representative confirmed that the Veteran is contending that 
service connection is warranted solely on a secondary basis as 
recently as April 2010.  Additionally, in the body of the 
February 2009 remand, the Board detailed in length the Veteran's 
medical history and stated that his service-connected right 
shoulder disability appears to predate any degenerative arthritis 
of the cervical spine and thoracic spine.  

The July 2009 VA examiner did appear to attribute the Veteran's 
cervical and thoracic spine problems to the wear and tear of 
aging.  A June 2008 VA examination report already included a 
similar opinion.  Although this type of opinion addresses 
secondary service connection based on direct causation, the 
July 2009 examination report was devoid of any discussion in 
regards to aggravation.  The question of whether the Veteran has 
a neck and/or upper back disability that was made chronically 
worse by his service-connected right shoulder disability was the 
central focus of the February 2009 remand and the salient issue 
that must be addressed.

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.

The Board finds that the February 2009 remand instructions were 
not complied with and that the two service connection claims must 
be remanded so that the development set forth in that remand may 
be completed.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination of the spine.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand and the February 2009 
remand, should be made available to, and 
reviewed by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.

The examiner should determine the current 
diagnoses of all neck and upper back 
disabilities and confirm whether the 
Veteran has degenerative arthritis of the 
cervical or thoracic spine.  If a current 
neck or upper back disability is found, the 
examiner should provide an opinion, based 
on a thorough review of the evidence of 
record, as to the medical probabilities 
that the Veteran has a neck and/or upper 
back disability that was caused or made 
chronically worse by his service-
connected right shoulder disability.  (If 
the examiner does not find that to be 
the case, he or she should, to the 
extent possible, reconcile the opinion 
with that of H.W.R.'s opinions of 
August 2005 and August 2007.)  

If the examiner finds that the right 
shoulder disability has an effect on a neck 
and/or upper back disability, the examiner 
should comment on when the onset of 
"aggravation" took place and whether the 
claims file contains sufficient medical 
evidence created before the onset of 
aggravation to establish a baseline of the 
level of severity of any such neck and/or 
upper back disability.  If a baseline is 
established, the examiner should comment on 
how much the neck and/or upper back 
disability has worsened in severity as a 
result of the natural progress of those 
disabilities, if at all, from the time of 
the baseline to the current level of 
severity.

The examiner must provide the complete 
rationale for the conclusion reached-
to include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  An opinion should 
be issued for each identified neck and 
upper back disability.

2.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
service connection claims on appeal.  If 
any benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the Board 
for further review.  Secondary service 
connection on the basis of aggravation as 
set forth in 38 C.F.R. § 3.310(b) should be 
clearly addressed in the SSOC.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


